Citation Nr: 1503961	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to service connection for muscle tension headaches.
 
2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for pernicious anemia, claimed as vitamin B12 deficiency.
 
4.  Entitlement to service connection for elevated cholesterol.
 
5.  Entitlement to service connection for a disability manifested by muscle spasms.
 
6.  Entitlement to service connection for left shoulder arthritis.
 
7.  Entitlement to service connection for bilateral knee arthritis.
 
8.  Entitlement to service connection for a cervical spine disability.
 
9.  Entitlement to service connection for a lumbar disorder to include  degenerative disc disease. 
 
10.  Entitlement to service connection for bilateral arm arthritis.
 
11.  Entitlement to service connection for obstructive sleep apnea.
 
12.  Entitlement to service connection for diabetes mellitus, type II.

13.  Entitlement to an increased rating for reactive airway disease, evaluated as 10 percent disabling.

14.  Entitlement to an increased rating for a skin rash, evaluated as 30 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 

INTRODUCTION
 
The Veteran has verified active duty service from December 1990 to May 1991, to include service during Desert Storm.  The appellant also had 13 years of inactive duty for training with the National Guard.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2009 decision of the VA Regional Office (RO) in Louisville, Kentucky that denied all of the claimed disorders listed on the title pages of this decision.  In this regard, the Veteran received notice of that decision in December 2009, and a timely notice of disagreement was filed.  In turn, a statement of the case was issued on February 11, 2011, and a substantive appeal was filed on April 14, 2011, which must be considered timely under the provisions of 38 C.F.R. § 20.305 (2014). 
 
The Veteran was afforded a videoconference hearing at the RO in January 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.  
 
Following review of the record, the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at his personal hearing that a withdrawal of the appeals of entitlement to higher ratings for skin rash and reactive airway disease was requested.
 
 

CONCLUSION OF LAW
 
The criteria for withdrawal of the appeal by the appellant of entitlement to increased ratings for a skin rash and reactive airway disease have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the instant case, the appellant affirmatively withdrew the appeals of what evaluation is warranted for skin rash and entitlement to an increased rating for reactive airway disease on personal hearing in January 2014.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.
 
ORDER
 
The appeal to the questions of entitlement to increased evaluations for a skin rash and reactive airway disease is dismissed.
 
REMAND
 
Review of record and Virtual VA discloses that following the most recent supplemental statements of the case in August 2012 and June 2013, extensive VA outpatient clinical records dating through December 2014 were associated with the record, many of which pertain to issues on appeal.  The reports of multiple VA examinations conducted in November 2014 are also relevant to the claimed disorders.  Additionally, a December 2014 medical report from C. S. Boomershine, M.D., was received into evidence since the most recent statements of the case.  The Veteran has not waived consideration of the additional evidence by the agency of original jurisdiction.  The Board cannot consider these submissions in the first instance and must remand this evidence to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).
 
Accordingly, the case is REMANDED for the following actions:
 
After taking any further development deemed appropriate, readjudicate the issues on appeal after considering all of the evidence of record.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


